Dismissed and Opinion Filed July 31, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00183-CV

                      JOSEPHINE GONZALES, Appellant
                                   V.
              LORENZO K. CEASAR AND REGINA CIPRIANO, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-05147-B

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated February 12, 2015, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated February 12,

2015, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated March 30, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written verification that she had been
found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, filed the docketing statement, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




150183F.P05                                            /Bill Whitehill/
                                                       BILL WHITEHILL
                                                       JUSTICE




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOSEPHINE GONZALES, Appellant                      On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-15-00183-CV        V.                       Trial Court Cause No. CC-12-05147-B.
                                                   Opinion delivered by Justice Whitehill.
LORENZO K. CEASAR AND REGINA                       Justices Francis and Lang-Miers
CIPRIANO, Appellees                                participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee LORENZO K. CEASAR AND REGINA CIPRIANO
recover their costs of this appeal from appellant JOSEPHINE GONZALES.


Judgment entered July 31, 2015.




                                             –3–